Title: To Thomas Jefferson from Benjamin H. Latrobe, 11 October 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Sir,
                  Octr. 11h. 1804.
               
               I am just now arrived in the city, and will wait upon you as soon as I can make myself acquainted with the exact state of the public Works.
               I left Washington on the 30th. of June last. On the 12th. of July, Mrs. Latrobe’s mother died suddenly. On the 17th she was brought to bed of a daughter and continued so unwell for a month that it was improper to communicate to her the loss she had suffered.—After visiting her father, I left Philadelphia to come hither the latter end of August, but during my absence from the Canal of the Chesapeake & Delaware, circumstances had arisen which detained me at Newcastle till the 16th. Septr when I again set off in the Mail taking with me my son Henry, who is a scholar at the French Academy at Baltimore. Before we reached the Susquehannah he was so ill that I was obliged to take him to the house of a friend where in a few days his life was despaired of. I have remained with him till his mother who was at her father’s could come down to him & he was declared out of danger.—
               Altho’ I have by correspondence & drawings endeavored to do my duty,—the peculiar and distressing occurences that have kept me from Washington, appear sufficient from the possibility of similar detentions to deprive me of your confidence in my being a fit person to be entrusted with the duties assigned to me.—With these impressions upon my mind, I hope you will forgive my having detailed to you personal inconveniences that ought not perhaps to weigh against any public injury that has been sustained.
               With the sincerest desire rather to lose every thing than your good opinion I am most respectfully Your hble servant
               
                  
                     B H Latrobe
                  
               
            